IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ALEXANDER UCEDA,                                          No. 68525
                 Appellant,
                 vs.                                                          FILED
                 THE STATE OF NEVADA,
                 Respondent.
                                                                               MAR 1 7 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERtS4pF SUPREME COURT


                                                                                Pt(


                                   ORDER OF REVERSAL AND REMAND
                               This is a pro se appeal from an order of the district court
                 denying appellant Alexander Uceda's postconviction petition for a writ of
                 habeas corpus. Eighth Judicial District Court, Clark County; Douglas
                 Smith, Judge.
                               Uceda filed a timely petition on May 4, 2015. The district
                 court denied the petition without appointing counsel. We conclude the
                 district court abused its discretion by denying the petition without
                 appointing counsel for the reasons discussed below.
                               NRS 34.750 provides for the discretionary appointment of
                 postconviction counsel and sets forth the following factors which the court
                 may consider in making its determination to appoint counsel: the
                 petitioner's indigency, the severity of the consequences to the petitioner,
                 the difficulty of the issues presented, whether the petitioner is unable to
                 comprehend the proceedings, and whether counsel is necessary to proceed
                 with discovery. The determination of whether counsel should be
                 appointed is not necessarily dependent upon whether a petitioner raises
                 issues in a petition which, if true, would entitle the petitioner to relief.
                               Uceda's conviction arose out of a jury trial, and his petition
                 raised claims of ineffective assistance of counsel that may require
SUPREME COURT
      OF
    NEVADA

10) I 947A   e
                                                                                            ig   '08472
                   development outside the record. Uceda is serving a significant sentence.
                   In addition, Uceda alleged he was in forma pauperis and moved for the
                   appointment of postconviction counsel.' The failure to appoint
                   postconviction counsel prevented meaningful litigation of the petition.
                   Thus, we reverse the district court's denial of Uceda's petition and remand
                   this matter for the appointment of counsel to assist Uceda in the
                   postconviction proceedings. Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.



                                                                       J.
                                           Hardesty


                                                                                        , J.
                   SaitTh                                    Pickering



                   cc: Hon. Douglas Smith, District Judge
                        Alexander Uceda
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk

                          'At a hearing on the petition, Uceda's appellate counsel was allowed
                   to withdraw, and Uceda's application to proceed in forma pauperis was
                   granted. From the record, it appears the district court continued the
                   matter for the appointment of counsel regarding the issue of ineffective
                   assistance of counsel only, but at the subsequent hearing the district court
                   advised that counsel was not needed to correct the judgment of conviction.



SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A artA.,